Citation Nr: 1143225	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-30 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 1966 to June 1968, with subsequent service in the U.S. Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral hearing loss and for tinnitus.


FINDINGS OF FACT

1. The competent and probative medical evidence of record preponderates against a finding that the Veteran's bilateral hearing loss is related to active service, or that sensorineural hearing loss was manifested to a compensable degree within one year after his separation from service.

2. The competent and probative medical evidence of record preponderates against a finding that the Veteran's tinnitus is related to active service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2. Tinnitus was not incurred in or aggravated by his military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2007 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the October 2007 letter the RO advised the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  In addition, a VA examination was conducted in November 2007, which included a review of the claims folder and a history obtained from the Veteran.  Examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The November 2007 VA examination report is therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service records show that the Veteran served in Vietnam for four months, from approximately March to June 1968.  His DD Form 214 showed that his MOS (military occupational specialty), during his period of service from September 1966 to June 1968, was combat engineer, and his last duty assignment and major command was listed HHC 65th Eng Bn in Vietnam.  The statement of service shows that he had 4 months and 7 days of foreign and/or sea service.  

Service treatment records (STRs) show that on a separation examination in June 1968, the Veteran listed his rating or specialty as "12B20 Combat Engrs", but reported that his time in this capacity was "none", and that for the last six months he was a "clerk".  The clinical evaluation on his separation examination was normal and he responded "no" to having or having had ear, nose, or throat trouble, running ears, or hearing loss.  On his separation examination report, there was a line through the portion where results of audiometric testing would be recorded, and there was no indication of any other audiometric or hearing testing at separation.  Several days after his separation examination, the Veteran signed a statement in which he agreed that there had been on change in his medical condition since his last medical examination.

Service records that the Veteran had an early separation to attend school, and his last unit of assigned was "HHC, 65th Engr Bn".

Results of audiometric testing at Forest Park Hospital in November 2002 appear to show that the Veteran had bilateral hearing loss disability, for VA purposes, as defined in 38 C.F.R. § 3.385.  

On his formal claim for service connection (VA Form 21-526) received in October 2007, the Veteran reported that his hearing loss and tinnitus had an onset in service in 1968, and that he was not treated for either.  

On VA examination in November 2007, the Veteran reported he had a history of unprotected exposure to hazardous military noise and civilian noise.  He reported experiencing moderate, bilateral, constant, tonal tinnitus that he attributed, along with hearing loss, to the hazardous military noise.  The examiner noted that the Veteran served in an Army headquarters while in Vietnam and was in-country for six months.  Audiometric testing showed that the Veteran had bilateral hearing loss disability, for VA purposes, as defined in 38 C.F.R. § 3.385.  Speech recognition (CNC) was 94 percent in the right ear and 98 percent in the left ear.  The diagnosis was mild to profound, sensorineural hearing loss in both ears and excellent speech recognition in both ears.  The examiner opined that the claims folder contained limited objective data on which to base an opinion, but noted that review of the claims folder revealed he entered service with hearing within normal limits but separated without a hearing test or the hearing rating of 15/15.  The examiner noted that when placing in perspective to the place he had duty (headquarters, clerical) and compared to the length of time in country (6 months), it was difficult to conclude that the hearing loss displayed on the day of the examination was the result of occasional rockets he stated he experienced.  Also, the VA examiner indicated that there is the likelihood that if the Veteran had his current loss in the military it would have been noticed and treatment sought and documented, and that the Veteran did not mark any concerns regarding his hearing loss or tinnitus on his discharge physical, yielding an indication that there were no concerns regarding his hearing or tinnitus upon discharge and that the Veteran had no hearing profile assigned to him.  The examiner indicated that current research did not support the concept of a delayed onset of hearing loss, and, therefore, any increased loss of hearing after the Veteran's discharge was more than likely due to other factors.  The examiner opined that it was considered less likely than not that the Veteran's hearing loss was service-connected.  The examiner also opined that since there was no evidence in the record regarding tinnitus as well, it was less likely than not that his tinnitus was service-connected.  

Received in November 2007, was a statement from the Veteran's wife in which she indicated the Veteran had constant ringing in his ears, and also that he had trouble hearing in many situations.

In a statement dated in March 2008, the Veteran reported that while in service he was a combat engineer and built bridges.  He reported he did not drive any heavy equipment, but was around it a lot and they had to use sledgehammers, hammers, and saws, and that the bridges were either metal or wood.  He claimed that although he did not operate the heavy equipment, the people who did were right beside him, often bringing in the heavy pieces, and so he was reportedly "very much" exposed to the loud engines.  He claimed that every night they were under mortar attacks and one night a mortar exploded within eight feet of their hutch, and that it sucked the nails out of the wood floor in their hutch.  He claimed that when he got out of service he was a roofing salesman and estimator, which did not expose him to any type of loud noises.  He felt that his service was the reason he had poor hearing.  He claimed he had ringing in the ears all the time, and this kept him awake at night.  

On his substantive appeal (VA Form 9), received in October 2008, the Veteran reported he was in Vietnam for four months as a combat engineer and was around heavy equipment while they built roads, bridges, or anything else they were called to do.   He claimed that on some of the jobs, they had to use jack hammers to tear away the rock before they could build.  He claimed that when they were separating from service, they were told that if there was anything wrong with them, they had to stay a few extra weeks, but that if  not, they could leave the next morning.  He claimed that he was young, and wanted to get back home to his girlfriend, and was not thinking about his hearing or ringing in his ears.

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including sensorineural hearing loss (as organic disease of the nervous system) will be presumed if such disease becomes manifest to a compensable degree within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The Board acknowledges that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385) is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the United States Court of Appeals for Veterans Claims has held that where there is no evidence of the veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service."  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993). 

The Veteran essentially contends that he has bilateral hearing loss and tinnitus due to exposure to excessive noise in service.  He contends that as a combat engineer for four months in Vietnam he was exposed to the noise from heavy equipment used to build bridges.  He also contends that his unit was under mortar attacks every night, and that one night a mortar exploded within eight feet of his hutch.  

VA audiological testing shows that the Veteran has bilateral hearing loss disability.  38 C.F.R. § 3.385. With regard to tinnitus, inasmuch as the diagnosis of tinnitus is essentially based on subjective accounts, and because the Veteran has reported he has such disability, it may be conceded that he has a current disability of tinnitus.  

With regard to noise exposure in service, the Veteran has essentially contended that he was exposed to excessive noise in service.  The Board acknowledges that the Veteran is capable of describing and reporting his noise exposure in service.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) ; 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  Thus, the Veteran is certainly competent to report exposure to loud noise in service as well as to report hearing loss and/or tinnitus symptoms he may have experienced in service.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Thus, once it has been determined that the Veteran is competent to provide testimony on a matter, the inquiry shifts to a determination as to whether the Veteran's testimony is credible.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In this regard, the Board has weighed the Veteran's statements as to the circumstances of his service in Vietnam as a combat engineer, and finds his current recollections and statements made in connection with the claim for benefits to inconsistent with prior documentation, and to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999).  The Board notes that on his separation examination, the Veteran indicated that his MOS was "12B20 Combat Engrs", but also indicated that his time in this capacity was "none", and that for the last six months he was a "clerk".  The Veteran now claims that he was actually a combat engineer in Vietnam, and was exposed to the noise of heavy equipment during his duties.  The Board therefore finds that his statements in this regard are not consistent.  

With regard to the Veteran's contention that his unit was subject to nightly mortar attacks, the Board notes that even if these contentions were accepted as credible, service connection would not be warranted.  In that regard, what is missing from the record is competent medical evidence showing that the Veteran's bilateral hearing loss and/or tinnitus are causally related to service.  38 C.F.R. § 3.303.  On VA examination in 2007, the examiner addressed the etiology of the Veteran's hearing loss and tinnitus, opining that neither his bilateral hearing loss nor his tinnitus were related to service.  While the VA examiner did note that there was no notation of hearing loss or tinnitus in the STRs, which is not fatal to the claims, the VA examiner also noted as rationale, for the opinions rendered, that current research did not support the concept of delayed onset of hearing loss.  The Board also notes that the Veteran has not submitted competent medical evidence to the contrary.  Further, with regard to tinnitus, as noted above, while there is a current disability of tinnitus, this alone is not sufficient to establish service connection for the disability.  The Veteran must still show that tinnitus was incurred or aggravated in service or is etiologically related to active military service.  In that regard, the Board notes that on VA examiner in November 2007 found that it was less likely as not that the Veteran's tinnitus was service-connected.  The Board notes that there is no competent evidence to the contrary.  

The preponderance of the evidence is therefore against the claim of service connection for bilateral hearing loss and tinnitus.  Consequently, the benefit-of-the-doubt rule does not apply and the claims for service connection for bilateral hearing loss and for tinnitus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


